Citation Nr: 0923769	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an annual clothing allowance for 2006.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1983 to 
December 1986 and from March 1987 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision of the Salisbury, 
North Carolina, Department of Veterans Affairs (VA) Medical 
Center (MC), which denied an annual clothing allowance for 
2006.

In the Veteran's VA Form 9, Appeal to the Board, he indicated 
he wanted a hearing at VA's central office in Washington, 
D.C.  The record reflects a hearing was scheduled in June 
2007, and the Veteran canceled the hearing.  Thus, there is 
no request for Board hearing pending at this time.  38 C.F.R. 
§ 20.704(c) (2008).


FINDINGOF FACT

Resolving reasonable doubt in the Veteran's favor, the 
service-connected skin disability requires the use of a 
prescribed medication, which causes irreparable damage to 
outer garments.


CONCLUSION OF LAW

The criteria for an annual clothing allowance for 2006 have 
been met.  38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp.2008); 
38 C.F.R. § 3.810 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's favorable determination in this case, 
the Board need not address whether there has been full 
compliance with the Veterans Claims Assistance Act of 2000 or 
implementing regulations.

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments.  38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that the annual clothing allowance may be 
granted when the following criteria are met:

(1) A medical report discloses that the 
veteran wears or uses certain prosthetic or 
orthopedic appliances which tend to wear or 
tear clothing (including a wheelchair) 
because of a service- connected disability 
and such disability is the loss or loss of 
use of a hand or foot; or

(2) The Chief Medical Director or designee 
certifies that because of a service-
connected disability a prosthetic or 
orthopedic appliance is worn or used which 
tends to wear or tear the veteran's 
clothing, or that because of the use of a 
physician-prescribed medication for a skin 
condition which is due to the service-
connected disability irreparable damage is 
done to the veteran's outer garments.

The veteran is in receipt of a 30 percent disability rating 
for pseudofolliculitis barbae.  Medication used to treat the 
skin disability during the relevant time period include 
Triamcinolone Acetonide 0.1% cream.

An August 2006 VA medical record shows the pharmacist found 
that Triamcinolone Acetonide did not cause irreparable damage 
to outer garments.  He indicated that presoaking the garment 
may be necessary.

In statements from the Veteran, his wife, and his children, 
received in September 2006, they all stated that 
Triamcinolone Acetonide (applied twice a day) had caused 
permanent stains in the Veteran's shirts, which presoaking 
did not remove.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the award of a clothing 
allowance for 2006.  As described above, a VA pharmacist has 
stated that the prescribed cream does not cause irreparable 
damage to garments.  The Board has no reason to question the 
credibility of this opinion.  However, the Veteran and his 
family are competent to describe whether or not the Veteran's 
clothing has been soiled beyond repair due to the extensive 
use of the skin-treating medication, as these are observable 
circumstances.  The Board has no reason to question the 
credibility of these opinions.  Because the evidence is in 
equipoise, reasonable doubt is resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In conclusion, entitlement to an annual clothing allowance is 
warranted.  


ORDER

Entitlement to an annual clothing allowance for 2006 is 
granted.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


